  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 1 of 17 PageID #:2797




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 CHARLES GOLBERT, Cook County
 Public Guardian, on behalf of Trinity
 B., Romeo S., Connor H., Jadiene T.,
 Jymesha S., Tatyana H., and Jamya                Case No. 19-cv-08257
 B.,
                                                  Judge Mary M. Rowland
 Plaintiffs,

 v.

 AURORA CHICAGO LAKESHORE
 HOSPITAL, LLC, et al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Charles Golbert, acting on behalf of minors Trinity B., Romeo S., Connor

H., Jadiene T., Jymesha S., Tatyana H., and Jamya B., brings this action against the

Defendants alleging federal and state law violations arising from the children’s time

at Chicago Lakeshore Hospital. Defendant Adebola Majekodunmi moves to dismiss

the Amended Complaint for failing to state a claim. For reasons stated herein, her

Motion to Dismiss [148] is granted in part and denied in part. It is granted in full as

to Count Two. It is granted as to Count One, Three, Four, Eleven and Fourteen for

all plaintiffs other than Tatyana H. All dismissals are without prejudice.

       I.   Background

      The following factual allegations are taken from the Amended Complaint (Dkt.

135) and are accepted as true for the purposes of the motion to dismiss. See W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).


                                                                                      1
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 2 of 17 PageID #:2798




      A. The Lakeshore Allegations

   Charles Golbert brings this suit against Aurora Chicago Lakeshore Hospital,

Lakeshore’s parent company Signature, several employees and executives of

Lakeshore, and several officers and employees of DCFS, in their personal capacity.

Golbert is the Cook County Public Guardian. Appointed by the Chief Judge of the

Cook County Circuit Court and the Presiding Judge of the Juvenile Justice and Child

Protection Division of the Circuit Court, he represents children who are subjects of

abuse, neglect, and dependency petitions filed in the juvenile court. Dkt. 135 ¶ 11. In

this case, he represents seven children who were in DCFS custody and were

involuntarily placed in the Chicago Lakeshore Hospital between 2017 and 2018. Id.

at ¶¶ 12-18, 66.

   Chicago Lakeshore Hospital is an Illinois limited liability company located in

Chicago, where it also operates a “Children’s Pavilion.” Id. at ¶ 19. Lakeshore is in

turn owned by Signature, a Michigan limited liability company. Id. Along with

Lakeshore and Signature, Golbert lists ten other executives and employees of

Lakeshore as defendants. Id. at ¶¶ 23, 31-39. He also brings suit against nine officials

and employees of DCFS, the Illinois agency responsible for the care of children

dependent on the state. Id. at ¶¶ 21-22, 24-29, 30, 40.

   Golbert’s allegations arise from the plaintiffs’ treatment while at Lakeshore’s

children’s hospital. DCFS is required to house children in the least restrictive setting

that is in the child’s best interest. Id. at ¶ 41. As part of this care, children sometimes

needed inpatient care at a psychiatric hospital. Id. at ¶ 42. Due to budget constraints,



                                                                                         2
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 3 of 17 PageID #:2799




DCFS had developed a reputation among Chicago-area hospitals for keeping children

in inpatient care for longer than medically beneficial and failing to promptly pay

hospitals for care provided. Id. at ¶ 47-48. As a result, most psychiatric hospitals were

hesitant to admit children in the care of DCFS. Id. at ¶ 49.

   The one exception was Lakeshore. Due to its own financial pressures, it readily

accepted children in the care of DCFS. Id. at ¶ 62. As a result of Lakeshore’s limited

funds and aggressive management by Signature, its children’s psychiatric hospital

lacked the proper facilities and staff to safely operate. Id. at ¶¶ 51-58. Lakeshore had

a history of allegations of inadequate or dangerous care, including a 2011 report by

the Mental Health Policy Program of the University of Illinois at Chicago finding

patterns of sexual abuse. Id. at ¶¶ 119, 121. DCFS, however, was dependent on

Lakeshore because it was one of the few hospitals that would accept children in its

charge. Id. at ¶ 64. As a result, DCFS wanted to ensure that Lakeshore remained in

business even if it did not provide adequate care. Id.

   During their stay at Lakeshore, the plaintiffs were subjected to serious sexual,

physical, and emotional abuse. Id. at ¶ 67. DCFS was aware of serious complaints

against Lakeshore and worked to bury and discredit the allegations. Id. at ¶ 104. The

situation only changed in 2018 when the federal Department of Health and Human

Services surveyed Lakeshore to evaluate its compliance with Medicare regulations.

Id. at ¶ 114. The surveys found that Lakeshore’s administration of the children’s

hospital violated federal regulations and endangered patient health and safety. Id. at

¶ 115. As a result, the Department terminated its provider agreement with the



                                                                                       3
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 4 of 17 PageID #:2800




hospital, cutting off federal funding. Id. at ¶ 125. DCFS removed all the children in

its custody out of Lakeshore at around the same time. Id. at ¶ 125.

   The abuse the children suffered at Lakeshore continues to cause them physical

and emotional pain. Id. at ¶ 130. Golbert filed the instant lawsuit on December 18,

2019 to recover for the damage caused.

          B. Adebola Majekodunmi

   Adebola Majekodunmi has filed a motion to dismiss Golbert’s Complaint as it

applies to her. At the time relevant to the Complaint, Majekodunmi worked for

Lakeshore, assisting in overseeing patients. Id. at ¶ 37. Tatyana H. was a 7-year-old

minor in DCFS custody who had been placed in Lakeshore. Id. at ¶ 17. In 2018,

Tatyana H. was sexually assaulted by another patient. Id. at ¶ 87. Majekodunmi and

Nickolay Katsarov, another employee, learned of the assault at or near the time it

happened. Id. at ¶ 88. They did not report the assault to any authority figures and

did not take steps to preserve evidence of the assault, despite a duty to do so. Id. They

also did not bring Tatyana H. to medical personal for examination. Id. As a result, it

was several days before she received a medical examination, and another day after

that before the assault was finally reported to the police. Id. at ¶ 90.

    II.     Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above



                                                                                        4
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 5 of 17 PageID #:2801




the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   In her Motion to Dismiss, Majekodunmi argues that she is not a state actor liable

under § 1983; that Golbert has failed to allege her personal involvement in

constitutional violations; and that the Complaint fails to state a claim against her.



                                                                                        5
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 6 of 17 PageID #:2802




      A. Majekodunmi Is a State Actor

   Ordinarily, private actors such as Lakeshore cannot be held liable for

constitutional violations under § 1983. See Hallinan v. Fraternal Order of Police of

Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). There is an exception,

however, when a private party engages in “state action.” Id. To find state action, there

must be a “close nexus between the State and the challenged action” such that the

challenged action “may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). The Supreme Court has recognized several

different ways in which private action may become state action. These include when

the action is a result of a conspiracy between the state and private party to deprive

individuals of their constitutional rights; when the state practically controls or directs

the private entity; and when the state has delegated a public function to the private

entity. Hallinan, 570 F.3d at 815-16 (gathering Supreme Court cases). At the same

time, the Court is aware that these examples “do not so much enunciate a test or

series of factors, but rather demonstrate examples of outcomes in a fact-based

assessment.” Id. at 816. Indeed, “no one fact can function as a necessary condition

across the board for finding state action; nor is any set of circumstances absolutely

sufficient.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n, 531 U.S. 288,

295, (2001).

   In this case, the analysis turns on whether Lakeshore was performing a “public

function” by treating the children in DCFS custody. To make this determination, we

ask “whether the function performed has been ‘traditionally the exclusive prerogative



                                                                                        6
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 7 of 17 PageID #:2803




of the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (quoting Jackson, 419

U.S. at 353). Majekodunmi argues that Lakeshore did not perform a function that

was traditionally exclusive to Illinois. In support, she points to precedent from this

district stating that “it is not the exclusive function of the State to care for and protect

minors who are adjudicated to be abused and neglected by their natural parents.”

Letisha A. by Murphy v. Morgan, 855 F. Supp. 943, 949 (N.D. Ill. 1994).

   The defendant, however, misstates the “function” that Lakeshore allegedly

undertook. The relevant issue here is not whether protecting abused minors is an

exclusive state function, but whether providing medical care to children already in

DCFS custody is a traditionally exclusive state function. We have found no case

directly addressing this question, but our precedent in Woods v. Maryville Academy

strongly suggests that it would qualify. No. 17 C 8273, 2018 WL 6045219 (N.D. Ill.

Nov. 19, 2018). In that case, which found a residential facility that abused DCFS

children to be a state actor, the court emphasized DCFS’s responsibility for children

in its custody, writing that “if a state has a duty to the children in its custody, that

duty cannot be avoided by substituting private for public custodians.” Id. at *7.

DCFS’s duty to ensure its children’s safety means that a “private institution should

not be able to avoid the underlying duty to protect and care for the children in its care

and custody.” Id. In effect, “the [defendants] fulfilled the State’s duty to care for the

children in its custody. That is what makes them state actors.” Id. at *8. Here too,

Lakeshore was fulfilling the State’s duty to provide care for its children.




                                                                                          7
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 8 of 17 PageID #:2804




   Lakeshore’s status as a state actor is reinforced by considering the closely

analogous case of medical care provided to state prisoners. In Rodriguez v. Plymouth

Ambulance Serv., the Seventh Circuit found that a hospital that treated an inmate

over the course of several days was fulfilling an exclusive state function and so could

be sued as a state actor. 577 F.3d 816 (7th Cir. 2009). In its analysis, the court

contrasted care that was “incidental and transitory,” such as treating an ambulance

arrival in need of emergency care, with that arising from an ongoing, contractual

relationship. In only the latter case are a hospital and its employees “undertaking

freely, and for consideration, responsibility for a specific portion of the state’s overall

obligation.” Id. at 827. The Seventh Circuit found the defendant hospital participated

in an exclusive state function, and so was a state actor, when it treated a prisoner

over the course of several days as part of an ongoing relationship between it and the

prison. Id. at 831.

   In this case, Golbert has alleged that DCFS’s children made up a substantial

proportion of Lakeshore’s child patients during the relevant time. Dkt. 135 ¶ 63.

Hospitals were free not to treat DCFS children, and many chose not to. Id. at ¶ 49.

Lakeshore, meanwhile, actively sought out DCFS children and continued their

hospitalizations for extended periods. Id. at ¶ 62. Plaintiffs have alleged that

Lakeshore’s treatment of them “was tied to the state's responsibility for [their] overall

medical care.” Majekodunmi, as Lakeshore’s employee, similarly took on the state’s

responsibility. See Rodriguez, 577 F.3d at 827.




                                                                                         8
  Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 9 of 17 PageID #:2805




   Majekodunmi argues that Lakeshore’s relationship with the children was

“incidental and transitory” under Rodriguez. But, as noted, in Rodriguez the

“incidental” treatment was one where an ambulance arrived, unsolicited, at a

hospital and the hospital provided emergency treatment and transferred the patient

within an hour. Id. at 831. This was contrasted with the situation where the same

prisoner was transferred to another hospital that had a contractual relationship to

provide care to prisoners and treated for several days. Id. Here, Lakeshore, and by

extension the defendant¸ took on a traditionally exclusive state function in their

treatment of the DCFS children. As a result, they are state actors potentially liable

under § 1983.

       B. Majekodunmi’s Personal Involvement

   Majekodunmi next argues that Golbert has not adequately alleged her personal

involvement in the constitutional violations of six of the seven plaintiffs. In order to

make out a claim under § 1983, the plaintiff must show the defendant’s “personal

involvement” in the alleged violation. Matthews v. City of E. St. Louis, 675 F.3d 703,

708 (7th Cir. 2012). Majekodunmi says the Complaint fails to allege her involvement

as to any of the plaintiffs except for Tatyana H., and so the four constitutional counts

should be dismissed as to the other plaintiffs. Golbert, in turn, argues that the specific

allegations levelled against the defendant also imply a general awareness of ongoing

abuse. This awareness, he contends, is sufficient to plead her personal involvement

as to all the plaintiffs.




                                                                                        9
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 10 of 17 PageID #:2806




   The Court need not resolve this disagreement as to the counts generally. As we

will see, each of the constitutional claims must be dismissed or is limited to Tatyana

H. We consider the validity of each count, including Majekodunmi’s personal

involvement, separately.

         C. Only Tatyana H. States a Safe-Conditions Claim

   Golbert’s first count is for violations of the plaintiffs’ right to safe conditions of

confinement. The courts have long recognized that the Fourteenth Amendment

guarantees involuntarily-committed individuals a right to safe conditions of

confinement. See Youngberg v. Romeo, 457 U.S. 307, 315 (1982). In order to make out

the claim, the plaintiffs must show that they “suffered a sufficiently serious

deprivation” and that Majekodunmi was deliberately indifferent to their condition.

Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008). Golbert has stated a claim against

Majekodunmi as to plaintiff Tatyana H. The sexual assault of the minor was a serious

deprivation that the defendant failed to address in any way, despite an obligation to

do so.

   Majekodunmi has moved to dismiss the claim in so far as it is raised by the six

other plaintiffs. Golbert did not contest this in his Response, and the Complaint

makes no concrete allegations tying Majekodunmi to the other plaintiffs. In so far as

the other six plaintiffs assert safe-conditions claims against Majekodunmi, they are

dismissed. The claim raised by Tatyana H. may proceed.




                                                                                      10
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 11 of 17 PageID #:2807




         D. Count Two Fails to State an Access-to-Court Claim

      Golbert’s next claim is that Majekodunmi violated the plaintiffs’ constitutional

right to access the courts. A backward-looking access claim may arise “‘where a

plaintiff alleges an underlying claim cannot be tried, or be tried with all the evidence,

because official conduct caused the loss or inadequate resolution of that claim.’” Harer

v. Casey, 962 F.3d 299, 308 (7th Cir. 2020) (quoting Lynch v. Barrett, 703 F.3d 1153,

1157 (10th Cir. 2013)). In order “[t]o determine whether a plaintiff has meaningful

and effective access to court, we require the plaintiff to identify: (1) a nonfrivolous,

underlying claim; (2) the official acts frustrating the litigation; and (3) a remedy that

may be awarded as recompense but that is not otherwise available in a suit or

settlement.” Id. The third prong is particularly problematic when plaintiffs bring an

access-to-court claim based on lack of evidence alongside underlying claims. This is

because it is “just too early to say” whether remedy is not otherwise available. Id. at

309 (quotation omitted). For this reason, “an access-to-court claim ordinarily may not

proceed at the same time and in the same case as a timely-filed underlying claim.”

Id.

      In Harer, a couple alleged that their daughter’s murder by a police officer had been

covered up by the police department. Id. at 302. As a result of the cover-up, evidence

that would have been helpful in a lawsuit against the police officer and department

was not available. Id. at 308. They sued the officer and department for claims

including wrongful death, intentional infliction of emotional distress, and denial of

access to the court. Id. at 305. The Seventh Circuit dismissed the parents’ access-to-



                                                                                       11
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 12 of 17 PageID #:2808




court claim because “their underlying tort claims [were] timely, facially plausible, and

still pending.” Id. at 310. So long as “the ultimate resolution of their wrongful death

case in doubt, the Harers’ access-to-court claim [was] not ripe for judicial review.” Id.

at 310-11. With the underlying claims still pending, the court could not “determine

whether the police cover-up thwarted the effectiveness of any potential remedies.” Id.

at 311.

   Golbert argues that the plaintiffs have been denied access to the court because of

actions taken by the defendants to hide or destroy relevant evidence. Harer is

analogous to the instant case. Here too, Golbert has “timely, facially plausible” claims

for relief pending before the Court, despite the lack of video evidence. As a result, he

cannot show that no remedy is otherwise available. Here, as in Harer, “[t]he filing of

[the] case undermines the argument that an individual lacks access to court.” Id. at

309.

   Golbert attempts to distinguish Harer by pointing to dicta mentioning that the

parents could use discovery to find evidence that supports their case. See Id. He

contrasts this with the present case, where discovery will not uncover evidence

already destroyed or never created. But Harer’s discussion of discovery only serves to

point out that the plaintiffs may well find enough information in discovery to succeed

at trial, not that they have a right to any particular piece of evidence. And, of course,

the same is true here. Golbert will have access to discovery and, while he will not

uncover evidence that was destroyed, the Court cannot determine that he has no

recourse until it reaches a ruling on the underlying claims. Count Two is dismissed.



                                                                                      12
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 13 of 17 PageID #:2809




       E. The Plaintiffs Other Than Tatyana H. Do Not State a Failure to
       Intervene Claim

   We turn now to the Complaint’s third claim, that Majekodunmi failed to intervene

to prevent the violation of the plaintiffs’ constitutional rights. State actors who fail to

intervene may be liable under § 1983 when the individual knew that “any

constitutional violation has been committed . . .; and [he] had a realistic opportunity

to intervene to prevent the harm from occurring.” Yang v. Hardin, 37 F.3d 282, 285

(7th Cir. 1994). The Complaint alleges that Majekodunmi was aware of Tatyana H.’s

assault at the time, but provides no particular allegations connecting her to any of

the other plaintiffs. The Complaint does not allege that Majekodunmi, specifically,

were aware of any of the other plaintiffs or that she had an opportunity to intervene

to prevent their abuse. And so, she has moved to dismiss the count as to the six other

plaintiffs.

   The Complaint and Golbert’s Response contain general statements about the

failure of the “Individual Defendants” to intervene, but they do not specify which

defendants are allegedly liable to which plaintiffs. Majekodunmi has moved to

dismiss the claim as to the plaintiffs other than Tatyana H. In so far as Golbert sought

to bring failure-to-intervene claims on behalf of the six other plaintiffs against

Majekodunmi, they are dismissed.

       F. The Complaint States a Claim for Intentional Infliction of
       Emotional Distress

   Golbert also brings a state law claim for intentional infliction of emotional

distress. There are three elements to such a claim under Illinois law. “First, the



                                                                                        13
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 14 of 17 PageID #:2810




conduct involved must be truly extreme and outrageous. Second, the actor must . . .

know that there is at least a high probability that his conduct will cause severe

emotional distress. Third, the conduct must in fact cause severe emotional distress.”

McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E. 2d 806, 809 (1988). Majekodunmi has

moved to dismiss the count.

   The Complaint suggests that the claim against Majekodunmi is only brought on

behalf of Tatyana H., Dkt. 135 ¶ 200(e), and the defendant focused on Tatyana H.’s

claim. She argues that alleging a deficient investigation into a sexual assault is not

enough to state a claim for intentional infliction of emotional distress. For support,

she cites caselaw stating that “investigations of and action to correct alleged

misconduct can be expected to take time and to not necessarily result in an outcome

satisfactory to the complaining party.” Krumlauf v. Benedictine Univ., No. 09C7641,

2010 WL 1418579, at *2 (N.D. Ill. Apr. 7, 2010). In Krumlauf and the other cases

cited, however, the court dismissed a claim that was based on the defendant’s failure

to adequately investigate a harm. See also, Wilson-Trattner v. Campbell, 863 F.3d

589, 597 (7th Cir. 2017); Giraldi v. Lamson, 205 Ill. App. 3d 1025, 1029, 563 N.E.2d

956, 960 (1990). In Giraldi, the court found that a school’s failure to investigate signs

suggesting that a bus driver was sexually assaulting a student did not constitute

intentional infliction of emotional distress. 563 N.E.2d at 960. The court held that it

failed on the first and second prong—a failure to investigate is not severe and

outrageous, and they did not know their inaction would cause severe distress because

they did not know a crime was being committed. Id.



                                                                                      14
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 15 of 17 PageID #:2811




   But the allegation against Majekodunmi is not that she failed to investigate when

she had reason to suspect mistreatment. Instead, the Complaint alleges that she was

aware of Tatyana H.’s assault and then acted in ways that covered it up. Dkt. 135 ¶

88. Instead of providing support to Tatyana H., Majekodunmi did not report the

assault, did not preserve evidence, and did not provide medical treatment. Id.

Knowing obfuscation is different from negligent investigation. Indeed, deliberate

inaction, such as refusing to provide medical treatment, if proven, could amount to

extreme and outrageous conduct likely to cause severe emotional distress. The

Complaint further alleges that Tatyana H. did, in fact, suffer emotional trauma. Dkt.

135 ¶ 6. Golbert has stated a claim on behalf of Tatyana H. In so far as the count is

brought on behalf of the other plaintiffs, it is dismissed.

      G. The Complaint Adequately Pleads Conspiracy

   Majekodunmi also seek to dismiss Golbert’s federal and state law conspiracy

claims. To establish liability for a § 1983 conspiracy, “the plaintiff must show that (1)

the individuals reached an agreement to deprive him of his constitutional rights, and

(2) overt acts in furtherance actually deprived him of those rights.” Beaman v.

Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015). Similarly, a state law claim must allege

“(1) a combination of two or more persons, (2) for the purpose of accomplishing by

some concerted action either an unlawful purpose or a lawful purpose by unlawful

means, (3) in the furtherance of which one of the conspirators committed an overt

tortious or unlawful act.” Fritz v. Johnston, 209 Ill. 2d 302, 317, 807 N.E.2d 461, 470

(2004). A conspiracy may arise from an implied agreement, and such an agreement



                                                                                      15
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 16 of 17 PageID #:2812




may be inferred from the parties’ acts when such actions are unlikely without an

agreement. Amundsen v. Chicago Park Dist., 218 F.3d 712, 718 (7th Cir. 2000).

   Reading the Complaint “sensibly and as a whole,” Golbert alleges that

Majekodunmi conspired with Katsarov to cover up the sexual assault of Tatyana H.

Engel v. Buchan, 710 F.3d 698, 710 (7th Cir. 2013). In 2018, Tatyana H. was sexually

assaulted by another patient. Dkt. 135 ¶ 87. Majekodunmi and Katsarov soon learned

of the assault, but jointly ignored their duty to report it and instead allowed for

relevant evidence to be destroyed. Id. at ¶ 88. This cover-up facilitated the violation

of Tatyana H.’s constitutional rights and the infliction of emotional distress. Later in

the Complaint, Golbert alleges that individual defendants at Lakeshore conspired to

hide evidence of ongoing abuse. Id. at ¶ 154. Drawing reasonable inferences for the

plaintiffs, these allegations suggest an implied agreement between at least

Majekodunmi and Katsarov. See Engel, 710 F.3d at 709.

   The defendant argues that the Complaint asserts a conspiracy but fails to provide

enough detail to state a claim, such as who she conspired with, the dates of the

conspiracy, and its purpose. But as described above, such details are provided in the

factual allegations. Majekodunmi thus depends on a blinkered reading of the

Complaint, artificially separating the assertions of the conspiracy count from the

preceding detailed allegations.

   Read as a whole, the Complaint adequately pleads constitutional and state law

conspiracy claims against Majekodunmi on Tatyana H.’s behalf. It does not, however,

allege any facts suggesting her participation in a conspiracy targeting any of the other



                                                                                     16
 Case: 1:19-cv-08257 Document #: 252 Filed: 03/11/21 Page 17 of 17 PageID #:2813




plaintiffs. In so far as the Complaint brings conspiracy claims against Majekodunmi

on behalf of the other plaintiffs, they are dismissed.

   IV.    Conclusion

   For the stated reasons, Majekodunmi’s Motion to Dismiss [148] is granted in part

and denied in part. It is granted in full as to Count Two. It is granted as to Count

One, Three, Four, Eleven, and Fourteen for all plaintiffs other than Tatyana H. All

dismissals are without prejudice.


                                              E N T E R:


 Dated: March 11, 2021

                                              MARY M. ROWLAND
                                              United States District Judge




                                                                                 17
